   8:20-cv-00336-RGK-PRSE Doc # 8 Filed: 10/20/20 Page 1 of 1 - Page ID # 26




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CHRISTOPHER JOSEPH,                                           8:20CV336

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

PETE RICKETTS, Governor of
Nebraska, et al.,

                     Defendants.


      On September 10, 2020, the court ordered Plaintiff to file an amended
complaint within 30 days or face dismissal of this action. (Filing 7.) To date, Plaintiff
has not filed an amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 20th day of October, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
